Citation Nr: 0208847	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  99-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
blindness in the right eye secondary to trauma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1952 to 
November 1954.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The claims file includes a 
VA form 23-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) from the veteran which names 
the Commonwealth of Puerto Rico, Bureau of Veterans Affairs 
(now known as the Puerto Rico Public Advocate for Veterans 
Affairs, or PRPAVA) as his representative before the VA.

Additionally, the Board notes that the December 1999 
substantive appeal perfected the issue of entitlement to a 
permanent and total disability rating for pension purposes 
(nonservice-connected pension).  However, as the veteran was 
granted a nonservice-connected pension, per a December 2002 
decision letter, the only issue currently before the Board is 
that set forth on the title page of this opinion.  Lastly, 
the record raises the issue of entitlement to service 
connection for a left eye disability, per a March 1974 VA 
form 21-526 (Veteran's Application for Compensation or 
Pension).  However, as the only issue currently before the 
Board is that set forth on the title page of this decision, 
this matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran has only light perception in his service-
connected right eye.  His nonservice-connected left eye 
corrected vision is 20/50 (near) and 20/60 (far).

3.  The veteran's right eye disability is not characterized 
by serious cosmetic defect or enucleation, or the anatomical 
loss of the eye.  He is not blind in the non-service-
connected left eye.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
blindness in the right eye secondary to trauma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.383, 4.7, 4.75, 4.79, 4.80, 
4.84a, Diagnostic Code 6070 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the VA stated 
that "the provisions of this rule merely implement the VCAA, 
and do not provide any rights other than those provided in 
the VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, the VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for an increased rating.  In the June 1999 statement of the 
case, and in the December 2001 supplemental statement of the 
case, the RO informed the veteran of the type of evidence 
that would be needed to substantiate his claim.  The Board 
finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  
Additionally, via a December 2001 RO letter, the veteran was 
provided with specific information concerning the VCAA.  
Accordingly, the Board finds that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained.  The 
RO has afforded the veteran comprehensive VA examinations in 
October 1998 and August 2000 and, has obtained all noted 
records of medical treatment for the disorder at issue.  The 
veteran was also given the opportunity to testify during an 
appeal hearing, but declined such opportunity.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts have been made by VA to obtain the 
evidence necessary to substantiate the veteran's claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See generally VCAA; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2001).

In this case, in an October 1974 rating decision, the veteran 
was awarded service connection for blindness in the right eye 
secondary to trauma, and was assigned a 30 percent rating 
under Diagnostic Code 6070.  He was also awarded entitlement 
to monthly compensation on account of the loss of use of one 
eye, having only light perception.  At present, the veteran 
is seeking an increased disability evaluation, in excess of 
30 percent, for his right eye disability.

The medical evidence contains an Interprofessional Eye 
examination report with a diagnosis of right eye blindness, 
and best corrected distant and near visual acuity of 20/40 in 
the left eye.  Additionally, VA medical records from 1997 to 
1999 describe the treatment the veteran has received for loss 
of vision in the right eye.

October 1998 VA general and eye examinations reveals the 
veteran is blind in the right eye secondary to a gunshot 
wound, and had early senile cataract in the left eye.  The 
veteran's uncorrected distant visual acuity was 20/40-2, and 
his corrected near and distant visual acuity was 20/30.

Lastly, an August 2000 VA eye examination report shows the 
veteran's diagnosis was trauma to both eyes during active 
duty resulting in traumatic cataract, retinal detachment and 
blind keratopathy.  He was also diagnosed with left eye 
senile cataract and age related maculopathy.  His left eye 
corrected visual acuity was 20/50 (near) and 20/60 (far). 

With respect to the applicable law, visual acuity is rated 
based upon the best distant vision obtainable after 
correction by glasses.  See 38 C.F.R. § 4.75.  Combined 
ratings for disabilities of the same eye should not exceed 
the amount for total loss of vision of that eye unless there 
is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  See 38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case. 38 C.F.R. § 
4.79.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070 (2001).  A higher 40 percent rating is warranted only if 
there is an anatomical loss of the eye and visual acuity in 
the other eye is 20/40 or better. 38 C.F.R. § 4.84a, 
Diagnostic Code 6066 (2001).

Diagnostic Codes 6067 through 6069 allow for ratings in 
excess of 30 percent.  However, these Diagnostic Codes are 
not applicable to the present claim because their criteria 
for higher ratings are exclusively based on increased visual 
impairment of the eye that is not blind, which in this case 
is the nonservice-connected left eye.  The service-connected 
right eye disability is therefore being evaluated under the 
rating criteria for Diagnostic Code 6070, which evaluates 
unilateral blindness with only light perception.

Upon  review of the evidence, the Board finds that the 
medical evidence reveals that the veteran has only light 
perception in his right eye as defined under the provisions 
of 38 C.F.R. § 4.79.  However, the evidence also clearly 
establishes that the veteran is not blind in his left eye.  
In fact, none of the evaluations reported include a finding 
for left eye visual acuity worse than 20/50 (near) and 20/60 
(far).  As such, a disability evaluation in excess of 30 
percent is not warranted under 38 C.F.R. § 3.383.  Further, 
the anatomical loss, enucleation or serious cosmetic defect 
of the service-connected right eye is not shown, as required 
for a 40 percent rating under 38 C.F.R. §§ 3.80, 3.84a, 
Diagnostic Code 6066 (2001). 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 30 percent for blindness 
in the right eye secondary to trauma.  Under these 
circumstances, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the vision impairment in the service-
connected right eye has always been rated as this eye being 
blind, any additional vision impairment must be presumed to 
be attributable to the nonservice-connected left eye.  In 
this case, any such additional visual impairment to the 
nonservice-connected eye cannot be considered, unless (1) 
both eyes are service-connected or (2) there is total 
blindness in both the service-connected and the non-service 
connected eyes.  That is not the case here.  See 38 C.F.R. §§ 
3.383, 4.80, 4.84a, Code 6070.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) is warranted.  
In the instant case, however, there has been no showing that 
the right eye disability alone has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluations), necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards. 

To the extent that the veteran may experience functional 
impairment due to the service-connected disability addressed 
here, the Board finds that such impairment is contemplated in 
the currently assigned rating.  In essence, the Board finds 
no evidence of an exceptional or unusual disability picture 
in this case which renders impracticable the application of 
the regular schedular standards.  In that regard, the Board 
observes that with respect to the disability at issue, the 
applicable rating criteria contemplates higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Entitlement to increased disability rating in excess of 30 
percent for blindness in the right eye secondary to trauma is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

